Case 1:20-cv-24557-RNS Document 1 Entered on FLSD Docket 11/05/2020 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

  LASANDRA R. JOHNSON,

                         Plaintiff,                     CASE NO. __________________

  v.

  CAREY INTERNATIONAL, INC., and
  EMBARQUE MIAMI, INC.,

                         Defendants.

                                                /

                                       NOTICE OF REMOVAL

        Defendants Carey International, Inc. (“Carey”) and Embarque Miami, Inc. (“Embarque”)

 (collectively, “Defendants”), under 28 U.S.C. §§ 1332, 1441, and 1446, hereby file this notice of

 the removal of this action to the United States District Court for the Southern District of Florida.

 As grounds for removal, Defendants state as follows:

        1.      State Court Action

        Lasandra R. Johnson (“Plaintiff”) filed this action on October 1, 2020, in the Circuit Court

 of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, styled Lasandra R.

 Johnson v. Carey International, Inc. and Embarque Miami, Inc., Miami, Inc., and designated Case

 No. 2020-021108-CA-01 (the “Action”). See Tab A, Complete State Court file.

        2.      Defendant’s Receipt of Plaintiff’s Complaint

        Copies of the Summons and Complaint were served on Defendants on October 6, 2020.

 See Tab A, Service of Process Receipt.
Case 1:20-cv-24557-RNS Document 1 Entered on FLSD Docket 11/05/2020 Page 2 of 8




         3.      Nature of the Action

         In the Complaint, Plaintiff asserts claims of disability discrimination against Defendants in

 violation of Florida Civil Rights Act of 1992, as amended (“FCRA”), Fla. Stat. § 760.01 et seq.

 and Chapter 11A of the Miami-Dade County Code (“MDCC”). See Tab A, Complaint at ¶ 1.

 Plaintiff seeks damages, reinstatement with lost pay and benefits, and attorney’s fees and costs.

 See id. ¶¶ 20, 25.

         4.      Removal of State Court Action

         Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district

 courts of the United States have original jurisdiction, may be removed by the defendant . . . to the

 district court of the United States for the district and division embracing the place where such

 action is pending.”

         As demonstrated in Section 5 below, this action is removable under 28 U.S.C. § 1441(a)

 because the district court would have original jurisdiction under 28 U.S.C. § 1332 (diversity

 jurisdiction). In addition, venue is proper in the Miami Division of the Southern District of Florida,

 as demonstrated in Section 6 below. Finally, this Notice of Removal is filed in a timely manner

 as discussed in Section 7 below.

         5.      Diversity Jurisdiction

         Under 28 U.S.C. § 1332(a), “[t]he district courts shall have original jurisdiction of all civil

 actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

 and costs, and is between . . . citizens of different States.”

                 a.      Diversity of Citizenship

         First, Plaintiff is a Florida citizen for purposes of 28 U.S.C. § 1332(a). Citizenship is

 equivalent to “domicile” for the purposes of diversity jurisdiction. McCormick v. Aderholt, 293

 F.3d 1254, 1257 (11th Cir. 2002) (citation omitted). “A person’s domicile is the place of his true,


                                                    2
Case 1:20-cv-24557-RNS Document 1 Entered on FLSD Docket 11/05/2020 Page 3 of 8




 fixed, and permanent home and principal establishment, and to which he has the intention of

 returning whenever he is absent therefrom.” Id. at 1257-58 (internal quotations and citations

 omitted).1 District courts look to the “totality of the evidence” presented in order to ascertain a

 party's domicile. See Jakobot v. Am. Airlines, Inc., No. 10-61576-CIV, 2011 WL 2457915, at *2

 (S.D. Fla. June 20, 2011). “Evidence that may be factored into a court’s consideration includes

 that party’s affidavit, deposition testimony, drivers license, tax returns, banking statements, voter

 registration, medical records, utility phone bills, employment records, vehicle registration,

 professional licenses, membership in religious, recreational and business organizations, location

 of real property and place of employment.” Id.; see also Sunseri v. Macro Cellular Partners, 412

 F.3d 1247, 1249 (11th Cir. 2005).

        As demonstrated by Plaintiff’s employee file from her temporary employment with

 Embarque, Plaintiff is a citizen of Florida. Plaintiff has a Florida’s driver license, and the

 background report conducted in association with her job application shows that she has had a

 Florida driver license since at least 1991. See Tab B.

        Second, for purposes of diversity jurisdiction and removal, “a corporation shall be deemed

 to be a citizen of every State and foreign state by which it has been incorporated and of the State



 1
    Certain presumptions have been used by courts to determine a person’s domicile. See Jakobot
 v. Am. Airlines, Inc., No. 10-61576-CIV, 2011 WL 2457915, at *2 (S.D. Fla. June 20, 2011) (citing
 Audi Performance & Racing, LLC v. Kasberger, 273 F.Supp.2d 1220, 1226 (M.D. Ala. 2003)).
 One such presumption is that “once an individual has established a domicile, he remains a citizen
 there until he satisfies the mental and physical requirements of domicile in a new state.” Id. (citing
 Audi, 273 F. Supp. 2d at 1226). To overcome the presumption of an established domicile, a
 showing must be made of “(1) physical presence at the new location with (2) an intention to remain
 indefinitely.” McCormick, 293 F.3d at 1258. An established domicile is given favor over an
 allegedly newly acquired one. See Jakobot, 2011 WL 2457915, at *2 (citing Audi, 273 F. Supp.
 2d at 1226). The effect of this presumption puts the heavier burden on a party who is trying to
 show a change of domicile rather than the one who attempts to show their domicile remains
 unchanged. Id.


                                                   3
Case 1:20-cv-24557-RNS Document 1 Entered on FLSD Docket 11/05/2020 Page 4 of 8




 or foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). A

 corporation’s “principal place of business” is “the place where a corporation’s officers direct,

 control, and coordinate the corporation’s activities,” which “should normally be the place where

 the corporation maintains its headquarters.” Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010).

 Carey is incorporated in Delaware, while its headquarters, where its officers direct its activities,

 are located in Maryland. See Tab C, Diane Ennist Decl. ¶¶ 4-5. Similarly, Embarque is

 incorporated in Delaware and is headquartered in Maryland. See Tab D, Loretta Wheatley Decl.

 ¶¶ 8-9. Therefore, Defendants are citizens of Delaware and Maryland. Because Plaintiff is a

 citizen of Florida, the diversity requirement is satisfied.

                b.      Amount in Controversy

        “Where the plaintiff has not [pled] a specific amount of damages, as [Plaintiff] has not

 here, the defendant is required to show . . . by a preponderance of the evidence that the amount in

 controversy can more likely than not be satisfied.” Kirkland v. Midland Mortg. Co., 243 F.3d

 1277, 1281 n.5 (11th Cir. 2001). “[A] removing defendant is not required to prove the amount in

 controversy beyond all doubt or to banish all uncertainty about it.” Pretka v. Kolter City Plaza II,

 Inc., 608 F.3d 744, 754 (11th Cir. 2010). A court need not “suspend reality or shelve common

 sense in determining whether the face of a complaint, or other document, establishes the

 jurisdictional amount.” Id. at 770. “Instead, courts may use their judicial experience and common

 sense in determining whether the case stated in a complaint meets federal jurisdictional

 requirements.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11th Cir. 2010).

        In conducting the amount in controversy inquiry, a federal court is not limited to reviewing

 the allegations in the complaint. See, e.g., Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319

 (11th Cir. 2001) (“If the jurisdictional amount is not facially apparent from the complaint, the court




                                                    4
Case 1:20-cv-24557-RNS Document 1 Entered on FLSD Docket 11/05/2020 Page 5 of 8




 should look to the notice of removal and may require evidence relevant to the amount in

 controversy at the time the case was removed.”).2 Thus, where a complaint seeks “unspecified

 damages” for categories such as “back pay, front pay, and compensatory and punitive damages,”

 courts go beyond the complaint, and examine evidence such as affidavits to determine the amount

 in controversy. Kok v. Kadant Black Clawson, Inc., 274 F. App’x 856, 857 (11th Cir. 2008)

 (affirming district court’s finding that the amount in controversy requirement was satisfied in age

 discrimination case under Alabama law, based on the defendant’s submission of plaintiff’s W-2s

 and an affidavit) (internal brackets omitted).

        Furthermore, the amount in controversy is not determined by an allegation that the plaintiff

 seeks the minimum amount for state-court jurisdiction, but instead by what “a reasonable reading”

 of the complaint indicates the plaintiff could theoretically obtain if the allegations are true and the

 plaintiff wins at trial. Estevez-Gonzalez v. Kraft, Inc., 606 F. Supp. 127, 129 (S.D. Fla. 1985)

 (holding that even though the complaint alleged merely the minimum “amount necessary for state

 circuit court jurisdiction,” “a reasonable reading of the plaintiffs’ complaint discloses that the

 amount in controversy does in fact exceed” the minimum for federal diversity jurisdiction).3




 2
   See also, e.g., Villarreal v. Brown Express, Inc., 529 F.2d 1219, 1221 (5th Cir. 1976) (“[I]n
 practice, the federal courts usually do not limit their inquiry to the face of plaintiff’s complaint,
 but rather consider the facts disclosed on the record as a whole in determining the propriety of
 removal.”); Baker v. Firestone Tire & Rubber Co., 537 F. Supp. 244, 245-47 (S.D. Fla. 1982)
 (adopting the view that the removal inquiry “is not limited to the face of plaintiff’s complaint,”
 and that “the court may examine[] the record as a whole in determining the propriety of removal”).
 3
    See also Archer v. Kelly, 271 F. Supp. 2d 1320, 1323 (N.D. Okla. 2003) (“[T]he amount in
 controversy[] reflects the potential damages a judge or jury could award if the claim is valid, the
 defendant liable, and the injury compensable.”); Jackson v. Am. Bankers Ins. Co., 976 F. Supp.
 1450, 1454 (S.D. Ala. 1997) (“The appropriate measure [of the amount in controversy] is the
 litigation value of the case assuming that the allegations of the complaint are true and assuming a
 jury returns a verdict for the plaintiff on all claims made in the complaint.”) (citing Burns v.
 Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994)).


                                                   5
Case 1:20-cv-24557-RNS Document 1 Entered on FLSD Docket 11/05/2020 Page 6 of 8




        While Defendants deny that Plaintiff is entitled to any relief whatsoever, the amount in

 controversy requirement is satisfied because, under a reasonable reading of the Complaint,

 Plaintiff is seeking more than $75,000.

        First, Plaintiff could be awarded up to $74,999 if she were to be awarded the maximum

 amount of damages she seeks in the Complaint. See Compl., at ¶ 1, Prayer for Relief (p. 6).

 Second, in the Eleventh Circuit, “[w]hen a statute authorizes the recovery of attorney’s fees, a

 reasonable amount of those fees is included in the amount in controversy.” Morrison v. Allstate

 Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000). Plaintiff seeks “a reasonable award of

 attorneys’ fees pursuant to [FCRA].” Compl., at ¶¶ 20, 25. The FCRA provides a statutory basis

 for recovery of reasonable attorneys’ fees. See Fla. Stat. § 760.11(5). Here, a conservative

 estimate of a reasonable trial date is one to two years from removal. See Wineberger v. Racetrac

 Petroleum, Inc., No. 5:14–cv–653, 2015 WL 225760, at *3 & n.3 (M.D. Fla. Jan. 16, 2015)

 (identifying FCRA age and disability discrimination case as one that will likely proceed to trial

 within one to two years after the filing of the complaint); Gonzalez v. Honeywell Int’l, Inc., No:

 8:16–cv–3359, 2017 WL 164358, at *2 (M.D. Fla. Jan. 17, 2017) (assuming a trial two years after

 removal). It is reasonable to assume that litigation of this action through trial will result in

 thousands of dollars in legal fees, and certainly over $2, which would exceed the $75,000

 jurisdictional amount. Accordingly, Plaintiff’s request for attorneys’ fees under the FCRA further

 establishes that the amount in controversy exceeds the $75,000 jurisdictional threshold.

        In sum, because the amount in controversy exceeds $75,000 and the action is between

 citizens of different states—Plaintiff being a Florida citizen, and Defendants citizens of Delaware

 and Maryland—the district court has original jurisdiction under 28 U.S.C. § 1332(a), and

 Defendant may remove this case to this Court under 28 U.S.C. § 1441(a).




                                                 6
Case 1:20-cv-24557-RNS Document 1 Entered on FLSD Docket 11/05/2020 Page 7 of 8




        6.      Venue

        The state court case was brought in Miami-Dade County Circuit Court. Therefore, the

 Miami Division of the United States District Court for the Southern District of Florida is the

 judicial district embracing the place where the state court action is pending. See 28 U.S.C.

 §§ 1441(a) (stating that an action “may be removed . . . to the district court of the United States

 for the district and division embracing the place where such action is pending”) and 1446(a) (“A

 defendant or defendants desiring to remove any civil action from a State court shall file in the

 district court of the United States for the district and division within which such action is pending

 a notice of removal . . . .”). Therefore, this is the proper district court and division to which this

 case should be removed.

        7.      Timeliness of Notice of Removal

        Pursuant to 28 U.S.C. § 1446(b), this removal is timely because 30 days have not elapsed

 since Defendant was served with Plaintiff’s Complaint on October 6, 2020.

        8.      State Court Pleadings

        Pursuant to 28 U.S.C. § 1446(a), with this Notice, Defendant is simultaneously filing

 copies of all process, pleadings, and orders existing on file in the State Court in this removed

 action. Copies of these removal documents are attached to this Notice of Removal at Tab A.

 Further, pursuant to 28 U.S.C. § 1446(d), Defendant filed a true and correct copy of this Notice of

 Removal with the Clerk of the Circuit Court of the Eleventh Judicial Circuit in and for Miami-

 Dade County, Florida. A copy of the Notice of Filing Notice of Removal, without attachments, is

 attached at Tab E.




                                                   7
Case 1:20-cv-24557-RNS Document 1 Entered on FLSD Docket 11/05/2020 Page 8 of 8




   Dated this 5th day of November 2020.               Respectfully submitted,

                                                      /s/ Franco D. Bacigalupo
                                                      Franco D. Bacigalupo
                                                       Florida Bar No. 0119055
                                                       franco.bacigalupo@morganlewis.com
                                                      Morgan, Lewis & Bockius LLP
                                                      200 South Biscayne Boulevard
                                                      Suite 5300
                                                      Miami, FL 33131-2339
                                                      Telephone: 305.415.3303
                                                      eFacsimile: 877.432.9652

                                                      Counsel for Defendants


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 5th, 2020, I served the foregoing document via

 electronic mail on all counsel of record or parties on the Service List below.

                                                      /s/ Franco D. Bacigalupo
                                                      Franco D. Bacigalupo


                                          SERVICE LIST


 Lawrence J. McGuinness
 Fla. Bar No. 814611
 MG Legal Group, P.A.
 3126 Center
 Coconut Grove, Florida 33133
 Ph. No. (305) 448-9557
 Fax No. (305) 448-9559
 ljm@ljmpalaw.com

 Attorney for Plaintiff




                                                  8
